Citation Nr: 1450742	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for bronchitis to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

5.  Entitlement to service connection for dental or jaw disability for purposes of compensation.


REPRESENTATION

Appellant represented by:	Daniel Smith, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty naval service from September 24, 1990, to October 16, 1990, from March 11, 1991, to September 5, 1991, from June 13, 1993 to August 4, 1993, from October 23, 2001, to October 12, 2003, and from July 5, 2004 to September 15, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, October 2009, February 2013 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The November 2007 rating decision denied multiple claims, some of which are not listed on the title page of this decision.  In a September 2012 statement, the Veteran's attorney indicated that the Veteran was proceeding with his claims for service connection for bronchitis, knee disabilities (denied in November 2007) and dental disorder (denied in October 2009), but was withdrawing other claims for service connection and an increased rating for right ingrown toenail and fungal infection as well as his request for a DRO hearing for the dental claim.  

The February 2013 rating decision granted an increased rating from 50 to 70 percent for PTSD.  The May 2014 rating decision denied the Veteran's claim for TDIU.  The Veteran timely disagreed with these decisions.  A statement of the case was issued as to the increased rating for PTSD claim in August 2014.  In August 2014, the Veteran offered testimony as to the issues of increased rating for PTSD and TDIU.  He submitted additional argument and evidence on these issues, with a waiver of agency of original jurisdiction (AOJ), review, in September 2014.  

The Board has liberally reviewed the record and found that a sympathetic review of the record shows that the Veteran's TDIU is on appeal, even though no SOC was issued.  Importantly, the Veteran claims TDIU due to service-connected PTSD (see August 2014 hearing testimony).  Moreover, the issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in August 2014.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The Board notes that a claim for service connection for a dental condition such as the Veteran has made is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In fact, the Veteran stated in his September 2010 VA form 9 that he seeks VA outpatient dental treatment in addition to VA compensation.  However, as this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for dental trauma for compensation purposes.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) (per curiam order) ("Absent original jurisdiction, . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted).  Therefore, the claim of entitlement to service connection for dental trauma for VA outpatient dental treatment purposes is REFERRED to the RO for action in accordance with amended VA regulation 38 C.F.R. § 3.381.  See Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  

The issues of service connection for bilateral knee disability, bronchitis and dental or jaw disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The impairment from the Veteran's PTSD more nearly approximates deficiencies in most areas rather than total impairment.

2.  PTSD is sufficient to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and industrial background


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have been met throughout the period of this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2012 and February 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  The Veteran was asked about all of the claims on appeal but indicated he only wished to offer testimony as to PTSD and TDIU.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), VA medical records and Social Security Administration (SSA) records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible, to include those from his treating psychologist Dr. T.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations most recently in January 2013 and May 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the absence of evidence of worsening symptomatology since these recent examinations, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, as explained below, the evidence currently of record is sufficient to establish the Veteran's entitlement to a TDIU.  Therefore, no further development is required before the Board decides this claim.

PTSD Disability Evaluation and TDIU

As a naval officer, the Veteran served in Iraq on multiple tours as a weapons instructor for the defense intelligence agency.  He was held captive in Baghdad, Iraq while there as a weapon's inspector.  He was held and mistreated for 5 days outside of Baghdad and again in Mosul while working as a weapon's inspector.  He contends he is totally disabled and unable to work due to his PTSD.  


Legal Principles

A.  PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

PTSD is rated under 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The rating criteria are, in pertinent part, as follows.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

B.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a) (1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) .

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from common etiology or one accident will be considered one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Analysis

A.  PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Historically, service connection for PTSD was granted in a February 2010 rating decision that assigned a 50 percent schedular rating, effective July 12, 2007.  The Veteran filed the instant claim for an increased rating for PTSD in May 2012.  The RO granted an increased 70 percent rating, effective May 9, 2012. 

In response to his claim for an increased rating for PTSD, the Veteran was afforded a VA examination in January 2013 which showed that he was suffering from significant PTSD.  The Veteran was noted to have a GAF score of 45 of record.  It was noted that he began the session highly agitated and angry then became more appropriate and cooperative.  He was noted to perceive insults when none were meant and reacted with extreme anger.  He had poor insight and limited ability to change.  He was however clean, neatly groomed, appropriately dressed and fully oriented.  He was depressed, angry, sad and constricted.  His attitude was hostile then cooperative.  He reported recurrent recollections, distressing dreams, reliving the events, psychological distress, avoidance behaviors, diminished interest, restricted affect, shortened future, guilt, crying spells, poor concentration, poor attention and concentration, hopelessness.  

The examiner judged that he had occupational and social impairment with deficiencies in most areas as opposed to total occupational and social impairment.  The examiner explained that the Veteran's severe feeling of being out of control, hyperarousal, intrusive thoughts and dreams as well as avoidance behaviors were a direct result of PTSD.  He has lost many jobs as a result of his anger and inability to get along with others.  This was observed to be a significant reduction in performance since active duty when his performance was exemplary.  He had been divorced three times.  

As to employability, the examiner noted the Veteran was highly intelligent and capable but under external stress, or when he is experiencing significant emotional distress, his ability to understand and follow instructions may be significantly compromised and mildly to markedly impaired.  His ability to retain instructions and sustain concentration to perform simple tasks is not impaired but under stress may deteriorate.  His ability to sustain concentration, persistence and pace may be markedly impaired under stress.  His ability to respond appropriately to coworkers, supervisors or the general public has been consistently poor.  His ability to respond appropriately to change in work setting may be markedly impaired.  

The Veteran was afforded another VA examination in May 2014.  It was noted that his PTSD was based on a POW experience in Iraq where he served multiple tours as a weapons instructor for the defense intelligence agency.  He was held captive for 5 days outside of Baghdad and again in Mosul while working as a weapon's inspector.  He was struck by Iraqi's.  He reported nightmares "at least 5 times per week," described as "very vivid" and theme in the last week of his car being hijacked, of being trapped in a cave that is flooding, of being attacked, he has a gun but it won't fire, of being hijacked and yelling to others who can't understand.  He reported dreams of being "Surrounded by people who want to hurt him" and steal his personal property.  He denied thinking about his POW experience.  He avoids military things.  He described persistent and exaggerated negative beliefs or expectations about himself and others, or the world, lack of trust in others and perception of others as untrustworthy or lazy.  He was depressed with markedly diminished interest or participation in significant activities and with few friendships or close connections as well as persistent inability to experience positive emotions.  At times he has a hard time going outside of his apartment, he opens the door but cannot go out.  He has to tell himself to go out.  He has daily reduced concentration.  

The examiner opined that there was occupational and social impairment with reduced reliability and productivity.  

The Veteran reported that his social contacts were minimal even with family.  He did not see his children but knows where they live via Facebook.  He has few romantic relationships and distrusts people.  

Since 2006 to the present he reportedly worked collectively for a period of 1.5 years and was fired from 3 jobs since living in Tampa.  He had not worked since August 2010 and he now gets Social Security disability pension based on PTSD.  When asked by the examiner, the Veteran stated "if I found a job I would want to work, my biggest fear is that time after time I've been told I'm not a team player that I don't respect authority... at this stage I'm pretty much black balled from my industry in defense contracting... one of my biggest concerns is I'll take another job and I'll get fired again and that is not very easy for me... do I want to work, oh hell yes, I want to get out of the house and do something.  I'm not like I was before."  He had recently enrolled in and not finished art and sculpting classes because he got into a dispute about paint color and did not want to be around people.  

The Veteran reported that he was seeing his private psychologist Dr. T. once a week for 3 years.  Dr. T. give supportive therapy and gives him things to read and advice.  

On mental status examination the Veteran was adequately groomed and dressed casually.  Interpersonal style was initially uncooperative but gradually became cooperative and responsive throughout the evaluation.  Reporting was considered to be reliable and was congruent with documented history.  He was alert and oriented times 4.  Reponses to questions were logical, linear and goal directed.  Speech was normal in terms of rate, tone, volume and intensity.  Eye contact was good.  Mood was initially significantly irritable but became euthymic and affect was congruent with mood.  No evidence of a formal thought disorder was noted, the Veteran denied psychosis including auditory/visual hallucinations.  Insight and judgment appeared to be intact; memory appeared to be within normal limits as evidenced during exam.  

The Veteran described sleep problems, lack of interest, feelings of guilt and worthlessness, lack of energy, concentration problems, low appetite, and passive suicidal ideation but not wanting to kill himself.  He was independent in activities of daily living.  

The examiner concluded that the Veteran continued to experience symptomatology characteristic of PTSD and depression at a moderate level of intensity.  The examiner assessed moderate impairment in ability to work cooperatively, no problems with attention, concentration, memory, and problem-solving, and mild to moderate motivation and drive problems.  

Reports from Dr. T., the Veteran's psychologist, show his opinion that the Veteran's likelihood of his being able to hold productive employment is very poor due to severe PTSD.  

In July 2014, a vocational expert reviewed the Veteran's claim and opined that his limitations related to PTSD as set forth in the record preclude employment in any situation and noted no employer is going to accept an employee whose judgment is impaired, or whose work activity is impaired, or has the problems adapting.  He noted that a GAF score of 45 by itself is enough to preclude employment.  The expert notes the Veteran's treating psychologist Dr. T. stating that the impairments caused by PTSD were worsening in a December 2012 letter.  He noted that in July 2011 they were productive of a 45 GAF.  The expert further noted that the Veteran last worked for Lockheed- Martin for about 9 months in 2010.  He worked for a technology company in 2006 for a short time.  Prior to that he taught at university and high school.  He had lost the positions that he has had because of his inability to get along with people and his difficulties in being a team player"  It was noted that the Veteran has skills that involve detailed work and attention to detail that unfortunately he is unable to use because of his medical condition.  

The examiner noted the Veteran's PTSD was incompatible with any employment.  He observed that it would be redundant to list all the symptoms but a few of the more severe include poor judgment, lack of ability to concentrate even on simple talks poor memory, lack of focus inability to deal with coworkers supervisors or the public, stressed by deadlines supervision changes in the work environment.  He explained that there are no employers that would put up with any of the above problems or, indeed, hire anyone that they thought suffered from any of them.  Therefore it was his professional opinion that it is as likely as not that [the Veteran] would be unable to secure or follow a gainful occupation as a result of his service connected disabilities.  Certainly he had been this disabled from his last day worked in August 2010.  

On review of the evidence above, the Board finds that the symptoms of the Veteran's PTSD have more nearly approximated deficiencies in most areas than total occupational and social impairment.  It is uncontroverted that the Veteran has severe PTSD.  The record is replete with reference to the considerable effects of this disability on his occupational functioning.  However, the symptoms do not result in total occupational and social impairment as defined in pertinent rating criteria.  There is no documentation of symptoms such as gross impairment in thought processes or communication in any of the mental status examinations of record; he denied persistent delusions or hallucinations; grossly inappropriate behavior has not been documented; there has not been persistent danger of hurting self or others noted; He has not been noted to demonstrate intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); He remains fully oriented on testing and no disorientation to time or place is noted; memory loss for names of close relatives, own occupation, or own name or similar symptoms has not been shown.  

In determining that the Veteran's PTSD does not warrant a schedular rating in excess of 70 percent for PTSD, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The GAF scores during this time period include a 45 from Dr. T. as well as a 50.  This is indicative of generally serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job), and generally support a 70 percent rating for PTSD.  Moreover, the May 2014 examiner stated that the Veteran's PTSD symptoms were productive of reduced reliability and productivity but were not productive of deficiencies in most areas.  This assessment fits squarely within the criteria for a 50 percent rating rather than 70 percent rating.

A schedular rating of 100 percent rating is awarded for total occupational and social impairment, but the evidence of record does not show the Veteran's PTSD impairment more nearly approximates such impairment.  

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board does not find any equivalent symptoms of the type and degree, or with similar effects, that would justify a 100 percent disability rating.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998) (per curiam), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Because the mental disorders noted in the record have not been medically differentiated from the Veteran's service-connected PTSD, the Board considered all of the Veteran's mental impairment in rating his PTSD.  Id. at 182, citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than 70 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b) ; Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA and testimony before the undersigned in which it has generally been asserted that the Veteran is entitled to a higher disability rating for his PTSD due to his reported symptoms.  Although the Veteran is competent to report his own overall symptomology, and in affording those statements full credibility, they do not show that his occupational and social impairment has more closely approximate the schedular criteria for the next higher evaluation of 100 percent.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the increased rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

B.  TDIU

The Veteran's service-connected disabilities consist of PTSD, rated at 70 percent and right ingrown toenail and fungal infection, rated as noncompensable.  The combined rating for the service-connected disabilities is 70 percent.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.

In his formal claim for a TDIU submitted in March 2013, the Veteran indicated that he last worked in July 2010 at Lockheed Martin as a defense contractor.  The Veteran has stated that he had to leave his job due to his PTSD.  

The record contains VA and private medical records showing that the Veteran has severe occupational limitation due to PTSD as discussed in detail above.  

On review of the evidence above, the Board finds that the Veteran's service-connected PTSD is sufficient by itself to render him unable to obtain or maintain substantially gainful employment. 

The Board acknowledges the May 2014 VA examiner's opinion suggesting that the Veteran was not totally impaired occupationally.  However, the Board finds the detailed analysis of the vocational expert in July 2014 to be the most pertinent probative evidence as to the actual issue of employability in this case.  Moreover, the January 2013 VA examination report also supports a finding that PTSD renders sustained employment virtually impossible.  

In the Board's opinion, the evidence supportive of the claim is at least in equipoise with that against the claim.  Therefore, the Board concludes that the Veteran is entitled to a TDIU.


ORDER

A disability rating in excess of 70 percent for PTSD is denied.  

TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.  


REMAND

As to the claim for service connection for bilateral knee disability, the Veteran contends that he has chronic disorders of the left and right knees manifested by frequently recurring pain which began in service.  For the reasons discussed below, the Board has determined that a remand of these claims for VA examination is required.  

The claim for service connection for bilateral knee disability was denied in a November 2007 rating decision based on a simple finding that the condition did not occur in nor was it caused by active duty military service and the pre-existing condition was not permanently worsened by his active duty service.  The RO noted that, in October 2001, he complained of vague pain without injury to the bilateral knees on the examination.  At that time he reported he had injured his right knee 2 years earlier, in 1999.  The Board notes that the STRs and treatment records from Naval Hospital Naples for a period of non active duty dating from 1994 show complaints and treatment for lower extremity issues following moving heavy items.  These include left leg pain and gastrocnemius pain assessed as tendonitis.  Additionally, the STRs reflect that, starting in 2000, the Veteran was on a profile for his knees.  In October 2001, a few days after entering onto active duty, he as evaluated for knee pain with no diagnosis resulting.  In 2002, he had an injury to the right knee.  A June 2003 medical history report reflects a history of knee surgery.  

The Veteran has submitted medical records which suggest that there is some etiological relationship between right and left knee disability and service.  The Board notes that this evidence includes records and statements from orthopedists P.H., M.D., and S.L., M.D. which generally note that he had injury to the right knee doing PT in 2002 and his current medial meniscal tear of that knee is consistent with the reported injury in 2002.  They also suggest there may be a relationship between current bilateral knee disability and service.  Moreover, not all documents submitted following the issuance of the SOC for this claim have been accompanied by a waiver of AOJ consideration.  Finally, in March 2013, the Veteran requested a VA examination for the bilateral knee disability claim based on the relevant evidence submitted.  

In this claim, the question of whether the presumption of soundness has been rebutted must first be addressed.  A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service. See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  

If there is clear and unmistakable evidence of preexistence, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006); see Wagner at 1096.  A temporary flare-up or recurrence of symptoms during service, of a preservice condition, does not establish an increase in disability as required for a finding of service aggravation.  Rather, aggravation requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Under the circumstances, the Board finds that an examination is warranted to fulfill the duty to assist set forth at 38 C.F.R. § 3.159.  

As to the claim for bronchitis, to include as due to undiagnosed illness, the Board finds that the record does not contain an etiology opinion as to whether any current bronchitis is due to exposure to toxic fumes in service or otherwise due to undiagnosed illness on the basis of his service in Southwest Asia under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Veteran urges that he was exposed to toxic fumes from open burn pits and had to fly through smoke during the course of his duties in Iraq.  Under the circumstances, such an examination is warranted to fulfill the duty to assist set forth at 38 C.F.R. § 3.159.  

Finally, as to the claim for service connection for dental disorder, the Veteran claimed that he has a dental or jaw disorder due to service.  He relates that he was jumped and struck in the face while on service in 1980, which is documented in the STRs.  He also claims that he was struck while in Iraq.  The Board notes that the Veteran was a prisoner in Iraq for a period of time.  The August 2009 dental examination noted that the Veteran had been having pain in the teeth and jaw and treating this problem for 10 years.  VA and service treatment records associated with the record date from 1980 to 2004.  In his April 2010 notice of disagreement with the denial of his dental claim, his representative reported that the Veteran was obtaining a supportive opinion from an orthodontist.  However, no such opinion appears to be of record.  It is unclear whether the Veteran obtained such an opinion or whether such an opinion exists and is not associated with the current record.  Thus, the issue of whether there are additional pertinent medical records that have not been associated with the claims folder has been raised.  Under the circumstances, the Board finds that an additional attempts should be made to obtain any pertinent medical/dental records related to his dental or jaw treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and etiology of any right and left knee disability present during the period of the claim.  The Virtual VA/VBMS record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should do the following: 

The examiner should identify each right and left knee disorder present during the period of the claim.  The Veteran is considered a reliable historian.  

(a)  The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that a left or right knee disorder is related to a period of active duty or active duty for training prior to October 2001.  

(b)  If not, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had a knee disease or injury prior to his entry into periods of active duty from October 2001 to October 2003 and/or July 2004 to September 2004?  If such disability preexisted either period of service, exactly which diagnosed disorder(s) preexisted service.

(c)  If so, state whether it is clear and unmistakable that the pre-existing knee disorder WAS NOT aggravated (i.e., permanently worsened) during either period of active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress?

(d)  If a response to (b) or (c) is negative with respect to a diagnosed disorder of either knee, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began in or is related to either of those periods of active service.  

The examiner's attention is directed to STRs reflecting that the Veteran was on a profile due to knee pain in 2000 and that he was seen on October 26, 2001, a few days after entering active duty, for knee pain, but no diagnosis resulted.  In 2002, he had an injury to the right knee.

The rationale for all opinions expressed must be provided.

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's claimed bronchitis, in particular with sufficient expertise to assess the Veteran's symptoms in relation to the claim based upon medically unexplained chronic multisymptom illness or as due to exposure to toxic fumes as described in Iraq.  The Veteran is considered a reliable historian.  

The Virtual VA/VBMS record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

If the claimed disability is not deemed either a manifestation of an undiagnosed illness or of a medically unexplained chronic multisymptom illness, the examiner must, based on review of the record and examination of the Veteran, provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) causally connected to his active service. 

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  

3.  Request that the Veteran provide or authorize the release of any outstanding records pertaining to the Veteran's claimed dental and jaw disorder, to include any orthodontist opinion referenced by the Veteran's representative in the April 2010 notice of disagreement.  

4.  The RO should also undertake any other development it determines to be warranted.

5.  After the above is complete, readjudicate the Veteran's claims on appeal.  If a complete grant of all applicable benefits for each claim is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and he should be given an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


